DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 11/10/2021 amended claim 1, cancelled claims 12 and 14.  Claims 1-3, 5, 7, 9-11, and 13 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9983471 B1) in view of Matsubara (US 20140139810 A1).
Regarding claim 1, Lin teaches a light-source device (Fig. 1-7; col. 3, line 48 – col. 8 line 17) comprising: an excitation light source (111) configured to emit first colored light; an optical element/reflecting surface (131/132) having a reflecting surface to reflect the first colored light emitted from the excitation light source (111); and a wavelength converter (170) configured to emit the first colored light reflected by the optical element/reflecting surface (131/132), the wavelength converter (170) including a wavelength conversion layer that converts at least a portion of the first colored light reflected by the optical element/reflecting surface (131/132) and incident on the wavelength converter (170), into second colored light having a wavelength different from a wavelength of the first colored light and emit the second colored light (col. 4, lines 32-51, col. 6, lines 4-13); a rod integrator (190) configured to mix at least one of the first colored light and the second colored light emitted from the wavelength converter (170); and a refractive light guide (160) configured to guide at least one of the first colored light and the second colored light emitted from the wavelength converter (170) to an incident aperture (190o) 
Lin further teaches a light source that includes the excitation light source (111) and the coupling lenses (122, 141, and/or 142), wherein the excitation light source (111) includes a plurality of laser diodes arranged in rows and columns (Fig. 2) and each of the coupling lenses (122, 141, and/or 142) is disposed on an exit-plane side of a corresponding one of the plurality of laser diodes (Fig. 1), 
Lin does not explicitly teach an interval between the laser diodes satisfies that: 1 ≤ P/Ltan θ ≤ 4, where θ is a divergence angle of the first colored light emitted from each of the plurality of laser diodes, the divergence angle being a larger angle between an angle in a row direction and an angle in a column direction, P is a pitch between adjacent laser diodes, and L is a distance from a light-emitting point of each of the plurality of laser diodes to a corresponding one of the coupling lenses. 
2), but Matsubara also teaches the relative intensity being around 0% at θ being around 40° (Fig. 4).  When θ = 40°, P/Ltan θ ≈ 1.41; hence 1 ≤ P/Ltan θ ≤ 4.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin with Matsubara; because it allows collection of most of the light flux from the light sources.
Regarding claim 3, Lin further teaches wherein the wavelength converter (170) includes an area to receive the first colored light reflected by the optical element/reflecting surface (131/132) and the area includes the wavelength conversion layer (173), wherein the wavelength conversion layer (173) is configured to convert a portion of the first colored light incident on the area into the second colored light and reflect the other portion of the first colored light (col. 4, lines 32-51, col. 6, lines 4-13), wherein upon the first colored light being incident on the wavelength converter (170), the wavelength converter (170) is configured to emit the first colored light and the second colored light together to an incident-plane side of the wavelength converter (170) that the first colored light has been incident on (col. 4, lines 32-51, col. 6, lines 4-13). 
Regarding claim 5, Lin further teaches in a case that the point R is a center of a projection image of the first colored light projected on the wavelength converter (170), the light mixing device (190) is disposed on the normal to the point R on an exit plane of the wavelength converter (170; Fig. 1, 6, and 7; col. 4, lines 32-51; col. 6 line 46 – col. 7 line 4). 
Regarding claim 7, Lin further teaches a center of a projection image of the first colored light projected on the incident aperture (190o) of the rod integrator (190), a center of a projection image of the second colored light projected on the incident aperture (190o), and the optical axis 
Regarding claim 11, Lin further teaches the refractive light guide (160) includes a condenser lens (160/161/162) disposed in an optical path between the optical element/reflecting surface (131/132) and the wavelength converter (170), the condenser lens (160/161/162) configured to converge the first colored light reflected by the optical element/reflecting surface (131/132) and substantially collimate the second colored light emitted from the wavelength converter (170; col. 4 line 52 – col. 5 line 7), wherein a position of the point S is a point of intersection of an incident plane of the wavelength converter (170) that the first colored light converged by the condenser lens (160/161/162) has been incident on and a straight line connecting the point P and a center of a projection image on an incident plane of the condenser lens (160/161/162) that the first colored light reflected by the reflecting surface has been incident on, the projection image being formed by the first colored light (Fig. 1 and 7). 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view Matsubara and in further view of Kim (US 20140160441 A1).
Regarding claim 2, neither Lin nor Matsubara explicitly teaches the wavelength converter including: a first area to reflect or diffuse the first colored light reflected by the reflecting surface to emit the first colored light; and a second area  including the wavelength conversion layer, to convert the first colored light reflected by the optical element and incident on the second area into the second colored light and emit the second colored light, wherein upon the first colored light being incident on the wavelength converter, the wavelength converter is configured to 
Kim further teaches the wavelength converter (170) includes: a first area (140) to reflect or diffuse the first colored light reflected by the reflecting surface (202) to emit the first colored light; and a second area (Y/G/R) including the wavelength conversion layer (135), to convert the first colored light reflected by the optical element (202) and incident on the second area into the second colored light and emit the second colored light ([0033]), wherein upon the first colored light being incident on the wavelength converter (103), the wavelength converter (103) is configured to alternately emit the first colored light and the second colored light to an incident-plane side of the wavelength converter (103) that the first colored light has been incident on (Fig. 5, 7 and 8). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin and Matsubara with Kim; because it provides an arrangement for sequential full color display including blue.
Regarding claim 13, Lin teaches the light source unit for a laser light source for a projector, but neither Lin nor Matsubara explicitly teaches all of the components of the projector such as image display element and projection optical system.
Kim on the other hand teaches an image display element (109/390, [0031], [0037], [0049]) configured to generate an image of light emitted from the light-source device; an illumination optical system (131) configured to guide the light emitted from the light-source device to the image display element (109/390); and a projection optical system (301) configured to project the image generated by the image display element (109/390).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Matsubara in in further view of Kuwata (US 20140375958 A1).
Regarding claim 9, neither Lin nor Matsubara explicitly teaches an angle β, smaller than 40°, is between the incident aperture of the rod integrator and the first colored light with respect to the incident aperture.
Kuwata teaches having an angle β, smaller than 40°, is between the incident aperture of the rod integrator and the incident light with respect to the incident aperture ([0038], [0130], [0153], [0157], and [0260]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin and Matsubara with Kuwata; because it allows greater light efficiency for the rod integrator.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Matsubara and in further view of Yang (US 20120206900 A1).
Regarding claim 10, neither Lin nor Matsubara explicitly teaches the rod integrator (190) has an exit aperture larger than the incident aperture (190o). 
Yang teaches using a rod integrator having an exit aperture larger than the incident aperture (Fig. 1A).


Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claim 1, applicant/s argue, that Matsubara only teaches (L/P)tanθ ≤ 1/2; whereas the amended claim 1 recites that 1 ≤ P/Ltan θ ≤ 4 (Remarks; p. 10 and 11).  
Examiner respectfully disagrees.  For the purpose of examination θ is interpreted as the maximum θ; because the minimum θ must be 0.  When θ = 0, 1 ≤ P/Ltan θ ≤ 4 fails.  By definition, tanθ = P/(2L); hence P/L = 2tanθ.  The claimed limitation 1 ≤ P/Ltanθ ≤ 4 becomes 1 ≤ 2tan2θ ≤ 4, which is 1/2 ≤ tan2θ ≤ 2.  Therefore, 1 ≤ P/Ltan θ ≤ 4 necessarily means 35.26° ≤ θ ≤ 54.74°.  Matsubara teaches the relative intensity being around 0% at θ being around 40° (Fig. 4).  When θ = 40°, P/Ltan θ ≈ 1.41, which is meets the claimed limitation 1 ≤ P/Ltan θ ≤ 4.  θ being around 40° offers the more light collection that the preferred θ being around 30°.  In conclusion, Matsubara suggests 1 ≤ P/Ltan θ ≤ 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882